DOMINION RESOURCES, INC.

INCENTIVE COMPENSATION PLAN

Restated effective July 20, 2001

     1. Purpose. The purpose of this Dominion Resources, Inc. Incentive
Compensation Plan is to further the long term stability and financial success of
Dominion Resources, Inc. and the Dominion Companies by attracting and retaining
employees through the use of cash and stock incentives. It is believed that
ownership of Company Stock and the use of cash incentives will stimulate the
efforts of those employees upon whose judgment and interests the Employers are
and will be largely dependent for the successful conduct of its business. It is
also believed that Incentive Awards granted to such employees under this Plan
will strengthen their desire to remain employed with the Employers and will
further the identification of those employees' interests with those of the
Dominion Resources, Inc. shareholders. The Plan is intended to operate in
compliance with the provisions of Securities and Exchange Commission Rule 16b-3.

     2. Definitions. As used in the Plan, the following terms have the meanings
indicated:

     (a) ''Act'' means the Securities Exchange Act of 1934, as amended.

     (b) ''Applicable Withholding Taxes'' means the aggregate amount of federal,
state and local income and payroll taxes that an Employer is required to
withhold in connection with any Performance Grant, any lapse of restrictions on
Restricted Stock, any grant of Goal-Based Stock, or any exercise of a
Nonstatutory Stock Option or Stock Appreciation Right.

     (c) ''Change of Control'' means the occurrence of any of the following
events:

(i) any person, including a ''group'' as defined in Section 13(d)(3) of the Act
becomes the owner or beneficial owner of DRI securities having 20% or more of
the combined voting power of the then outstanding DRI securities that may be
cast for the election of DRI's directors (other than as a result of an issuance
of securities initiated by DRI, or open market purchases approved by the DRI
Board, as long as the majority of the DRI Board approving the purchases is also
the majority at the time the purchases are made);

(ii) as the direct or indirect result of, or in connection with, a cash tender
or exchange offer, a merger or other business combination, a sale of assets, a
contested election, or any combination of these transactions, the persons who
were directors of DRI before such transactions cease to constitute a majority of
the DRI Board, or any successor's board, within two years of the last of such
transactions; or

(iii) with respect to a particular Participant, an event occurs with respect to
the Employer that employs that Participant such that, after the event, the
Employer is no longer a Dominion Company.

     (d) ''Code'' means the Internal Revenue Code of 1986, as amended.

     (e) ''Committee'' means, effective April 16, 1999, the Organization and
Compensation Committee of the DRI Board, provided that, if any member of the
Organization and Compensation Committee does not qualify as both an outside
director for purposes of Code section 162(m) and a non-employee director for
purposes of Rule 16b-3, the remaining members of the committee (but not less
than two members) shall be constituted as a subcommittee of the Organization and
Compensation Committee to act as the Committee for purposes of the Plan. Prior
to April 16, 1999, the Organization and Compensation Committee of Virginia
Electric and Power Company had certain functions under the Plan. Any actions
taken by that Committee prior to April 16, 1999 shall be treated as if taken by
the Committee.

     (f) ''Company Stock'' means common stock of DRI. In the event of a change
in the capital structure of DRI (as provided in Section 15), the shares
resulting from such a change shall be deemed to be Company Stock within the
meaning of the Plan.

     (g) ''Date of Grant'' means the date on which the Committee grants an
Incentive Award.

     (h) ''Disability'' or ''Disabled'' means, as to an Incentive Stock Option,
a Disability within the meaning of Code section 22(e)(3). As to all other
Incentive Awards, the Committee shall determine whether a Disability exists and
such determination shall be conclusive.

(i) ''Dominion Company'' means Virginia Electric and Power Company, Dominion
Capital, Inc., Dominion Energy, Inc., or another corporation in which DRI owns
stock possessing at least 50 percent of the combined voting power of all classes
of stock or which is in a chain of corporations with DRI in which stock
possessing at least 50% of the combined voting power of all classes of stock is
owned by one or more other corporations in the chain.

(j) ''DRI'' means Dominion Resources, Inc.

(k) ''DRI Board'' means the Board of Directors of Dominion Resources, Inc.

(l) ''Employer'' means DRI and each Dominion Company that employs one or more
Participants.

(m)''Fair Market Value'' means the average of the high and low prices of a share
of Company Stock, as reported by Bloomberg or other financial reporting service
selected by the Company, as of the last day on which Company Stock is traded
preceding the Date of Grant or preceding any other date for which the value of
Company Stock must be determined under the Plan.

(n) ''Goal-Based Stock'' means Company Stock awarded when performance goals are
achieved pursuant to an award as provided in Section 8.

(o) ''Incentive Award'' means, collectively, a Performance Grant or the award of
Restricted Stock, Goal-Based Stock, an Option, or a Stock Appreciation Right
under the Plan.

(p) ''Incentive Stock Option'' means an Option intended to meet the requirements
of, and qualify for favorable federal income tax treatment under, Code section
422.

(q) ''Mature Shares'' means shares of Company Stock for which the holder thereof
has good title, free and clear of all liens and encumbrances and which such
holder either (i) has held for at least six months or (ii) has purchased on the
open market.

(r) ''Nonstatutory Stock Option'' means an Option that does not meet the
requirements of Code section 422, or, even if meeting the requirements of Code
section 422, is not intended to be an Incentive Stock Option and is so
designated.

(s) ''Option'' means a right to purchase Company Stock granted under the Plan,
at a price determined in accordance with the Plan.

(t) ''Participant'' means any employee of DRI or a Dominion Company who receives
an Incentive Award under the Plan.

(u) ''Performance Criteria'' means any of the following areas of performance of
DRI or any Dominion Company: asset growth; utility earnings; generating unit
efficiency; combined net worth; debt to equity ratio; earnings per share;
revenues; operating income; operating cash flow; net income, before or after
taxes; return on total capital, equity, revenue or assets; nonutility generation
cost exposure; power generation costs; safety measured in fatalities, lost time,
injuries and vehicle accidents; environmental protection measured in reportable
violations, notices of violations, and environmental agency required corrective
actions or enforcement actions; or economic value added (net operating profit
after tax less a charge for use of capital as determined under a methodology
approved by the Committee).

(v) ''Performance Goal'' means an objectively determinable performance goal
established by the Committee with respect to a given Performance Grant or grant
of Restricted Stock that relates to one or more Performance Criteria.

(w) ''Performance Grant'' means an Incentive Award made pursuant to Section 6.

(x) ''Plan Year'' means January 1 to December 31.

(y) ''Restricted Stock'' means Company Stock awarded upon the terms and subject
to the restrictions set forth in Section 7.

(z) ''Rule 16b-3'' means Rule 16b-3 of the Securities and Exchange Commission
promulgated under the Act. A reference in the Plan to Rule 16b-3 shall include a
reference to any corresponding rule (or number redesignation) of any amendments
to Rule 16b-3 enacted after the effective date of the Plan's adoption.

(aa) ''Stock Appreciation Right'' means a right to receive amounts from the
Employer granted under Section 10.

(bb) ''Taxable Year'' means the fiscal period used by DRI for reporting taxes on
income under the Code.

3. General. The following types of Incentive Awards may be granted under the
Plan: Performance Grants, Restricted Stock, Goal-Based Stock, Options, or Stock
Appreciation Rights. Options granted under the Plan may be Incentive Stock
Options or Nonstatutory Stock Options.

4. Stock. Subject to Section 15 of the Plan, there shall be reserved for
issuance under the Plan an aggregate of thirty million (30,000,000) shares of
Company Stock, which shall be authorized but unissued shares. Shares allocable
to Options, Restricted Stock or portions thereof granted under the Plan that
expire, are forfeited, or otherwise terminate unexercised may again be subjected
to an Incentive Award under the Plan. The Committee is expressly authorized to
make an Incentive Award to a Participant conditioned upon the surrender for
cancellation of an option granted under an existing Incentive Award. However,
without prior shareholder approval, the Committees are expressly prohibited from
making a new Incentive Award in the form of an Option if the exercise price of
the new Option is less than the exercise price of the Option under the existing
Incentive Award surrendered for cancellation. No more than one million five
hundred thousand (1,500,000) shares may be allocated to the Incentive Awards,
including the maximum amounts payable under a Performance Grant, that are
granted to any individual Participant during any single Taxable Year. No more
than five million (5,000,000) shares may be issued as Restricted Stock,
Goal-Based Stock or Performance Grants after April 28, 2000, provided that any
shares of Restricted Stock, Goal-Based Stock or that are issuable under
Performance Grants that are forfeited shall not count against this limit.

5. Eligibility.

(a) All present and future employees of DRI or a Dominion Company (whether now
existing or hereafter created or acquired) whom the Committee determines to have
contributed or who can be expected to contribute significantly to DRI or a
Dominion Company shall be eligible to receive Incentive Awards under the Plan.
The Committee shall have the power and complete discretion, as provided in
Section 16, to select eligible employees to receive Incentive Awards and to
determine for each employee the nature of the award and the terms and conditions
of each Incentive Award.

(b) The grant of an Incentive Award shall not obligate an Employer to pay an
employee any particular amount of remuneration, to continue the employment of
the employee after the grant or to make further grants to the employee at any
time thereafter.

6. Performance Grants.

(a) Each Performance Grant shall be evidenced by an agreement (a ''Grant
Agreement'') setting forth the Performance Goals for the award, including the
Performance Criteria, the target and maximum amounts payable and such other
terms and conditions as are applicable to the Performance Grant. Each
Performance Grant shall be granted and administered to comply with the
requirements of Code section 162(m). The aggregate maximum cash amount payable
under the Plan to any Participant in any Plan Year shall not exceed 0.5% of
DRI's consolidated operating income, before taxes and interest, as reported on
its annual financial statements for the prior Plan Year. In the event of any
conflict between a Grant Agreement and the Plan, the terms of the Plan shall
govern.

(b) The Committee shall establish the Performance Goals for Performance Grants.
The Committee shall determine the extent to which any Performance Criteria shall
be used and weighted in determining Performance Grants. The Committee may vary
the Performance Criteria, Performance Goals and weightings from Participant to
Participant, Performance Grant to Performance Grant and Plan Year to Plan Year.
The Committee may increase, but not decrease, any Performance Goal during a Plan
Year.

(c) The Committee shall establish for each Performance Grant the amount of cash
or Company Stock payable at specified levels of performance, based on the
Performance Goal for each Performance Criteria. Any Performance Grant shall be
made not later than 90 days after the start of the period for which the
Performance Grant relates and shall be made prior to the completion of 25% of
such period. All determinations regarding the achievement of any Performance
Goals will be made by the Committee. The Committee may not increase during a
Plan Year the amount of cash or Common Stock that would otherwise be payable
upon achievement of the Performance Goal or Goals but may reduce or eliminate
the payments as provided in a Performance Grant.

(d) The actual payments to a Participant under a Performance Grant will be
calculated by applying the achievement of a Performance Criteria to the
Performance Goal as established in the Grant Agreement. All calculations of
actual payments shall be made by the Committee and the Committee shall certify
in writing the extent, if any, to which the Performance Goals have been met.

(e) Performance Grants will be paid in cash, Company Stock or both, at such time
or times as are provided in the Grant Agreement. The Committee may provide in
the Grant Agreement that the Participant may make a prior election to defer the
payment under a Performance Grant subject to such terms and conditions as the
Committee may determine.

(f) Nothing contained in the Plan will be deemed in any way to limit or restrict
any Employer or the Committee from making any award or payment to any person
under any other plan, arrangement or understanding, whether now existing or
hereafter in effect.

(g) A Participant who receives a Performance Grant payable in Company Stock
shall have no rights as a shareholder until the Company Stock is issued pursuant
to the terms of the Performance Grant. The Company Stock may be issued without
cash consideration.

(h) A Participant's interest in a Performance Grant may not be sold, assigned,
transferred, pledged, hypothecated, or otherwise encumbered.

(i) Whenever payments under a Performance Grant are to be made in cash, the
Employer will withhold therefrom an amount sufficient to satisfy any Applicable
Withholding Taxes. Each Participant shall agree as a condition of receiving a
Performance Grant payable in the form of Company Stock, to pay to the Employer,
or make arrangements satisfactory to the Employer regarding the payment to the
Employer of, Applicable Withholding Taxes. Until such amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
shall be issued to such Participant. As an alternative to making a cash payment
to the Employer to satisfy Applicable Withholding Taxes, if the Grant Agreement
so provides, the Participant may elect to (i) to deliver Mature Shares (valued
at their Fair Market Value) or (ii) to have the Employer retain that number of
shares of Company Stock (valued at their Fair Market Value) that would satisfy
all or a specified portion of the Applicable Withholding Taxes.

7. Restricted Stock Awards.

(a) The Committee may make grants of Restricted Stock to Participants. Whenever
the Committee deems it appropriate to grant Restricted Stock, notice shall be
given to the Participant stating the number of shares of Restricted Stock
granted and the terms and conditions to which the Restricted Stock is subject.
This notice, when accepted in writing by the Participant shall become an Grant
Agreement between the Employer and the Participant. Restricted Stock may be
awarded by the Committee in its discretion without cash consideration.

(b) No shares of Restricted Stock may be sold, assigned, transferred, pledged,
hypothecated, or otherwise encumbered or disposed of until the restrictions on
such shares as set forth in the Participant's Grant Agreement have lapsed or
been removed pursuant to paragraph (d) or (e) below.

(c) Upon the acceptance by a Participant of an award of Restricted Stock, such
Participant shall, subject to the restrictions set forth in paragraph (b) above,
have all the rights of a shareholder with respect to such shares of Restricted
Stock, including, but not limited to, the right to vote such shares of
Restricted Stock and the right to receive all dividends and other distributions
paid thereon. Certificates representing Restricted Stock shall be held by DRI
until the restrictions lapse and the Participant shall provide DRI with
appropriate stock powers endorsed in blank.

(d) The Committee shall establish as to each award of Restricted Stock the terms
and conditions upon which the restrictions set forth in paragraph (b) above
shall lapse. The terms and conditions may include the achievement of a
Performance Goal which shall be governed by the provisions of Section 6 to the
extent that the award is intended to comply with the requirements of Code
section 162(m). Such terms and conditions may also include, without limitation,
the lapsing of such restrictions as a result of the Disability, death or
retirement of the Participant or the occurrence of a Change of Control.

(e) Notwithstanding the provisions of paragraph (b) above, the Committee may at
any time, in its sole discretion, accelerate the time at which any or all
restrictions will lapse or remove any and all such restrictions, subject to the
restrictions of Section 6 as to any Performance Goal if the award is intended to
comply with the requirements of Code section 162(m).

(f) Each Participant shall agree at the time his or her Restricted Stock is
granted, and as a condition thereof, to pay to the Employer, or make
arrangements satisfactory to the Employer regarding the payment to the Employer
of, Applicable Withholding Taxes. Until such amount has been paid or
arrangements satisfactory to the Employer have been made, no stock certificate
free of a legend reflecting the restrictions set forth in paragraph (b) above
shall be issued to such Participant. As an alternative to making a cash payment
to the Employer to satisfy Applicable Withholding Taxes, if the grant so
provides, the Participant may elect to (i) to deliver Mature Shares (valued at
their Fair Market Value) or (ii) to have the Employer retain that number of
shares of Company Stock (valued at their Fair Market Value) that would satisfy
all or a specified portion of the Applicable Withholding Taxes.

8. Goal-Based Stock Awards.

(a) The Committee may make grants of Goal-Based Stock to Participants. Whenever
the Committee deems it appropriate to grant Goal-Based Stock, notice shall be
given to the Participant stating the number of shares of Goal-Based Stock
granted and the terms and conditions to which the Goal-Based Stock is subject.
This notice, when accepted in writing by the Participant shall become a grant
agreement between the Employer and the Participant.

(b) Goal-Based Stock may be issued pursuant to the Plan from time to time by the
Committee when performance criteria established by the Committee have been
achieved and certified by the Committee.

(c) Whenever the Committee deems it appropriate, the Committee may establish a
performance criteria for an award of Goal-Based Stock and notify Participants of
their receipt of an award of Goal-Based Stock. More than one award of Goal-Based
Stock may be established by the Committee for a Participant and the awards may
operate concurrently or for varied periods of time. Goal-Based Stock will be
issued only subject to the award and the Plan and consistent with meeting the
goal or goals set by the Committee in the award. A Participant shall have no
rights as a shareholder until the Committee has certified that the performance
objectives of the Goal-Based Stock award have been met and the Goal-Based Stock
is issued. Goal-Based Stock may be issued without cash consideration.

(d) A Participant's interest in a Goal-Based Stock award may not be sold,
assigned, transferred, pledged, hypothecated, or otherwise encumbered.

(e) The Committee may at any time, in its sole discretion, remove or revise any
and all performance criteria for an award of Goal-Based Stock.

(f) Each Participant shall agree at the time of receiving an award of Goal-Based
Stock, and as a condition thereof, to pay to the Employer, or make arrangements
satisfactory to the Employer regarding the payment to the Employer of,
Applicable Withholding Taxes. Until such amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate shall be
issued to such Participant. As an alternative to making a cash payment to the
Employer to satisfy Applicable Withholding Taxes, if the grant so provides, the
Participant may elect to (i) to deliver Mature Shares (valued at their Fair
Market Value) or (ii) to have the Employer retain that number of shares of
Company Stock (valued at their Fair Market Value) that would satisfy all or a
specified portion of the Applicable Withholding Taxes.

9. Stock Options.

(a) The Committee may make grants of Options to Participants. Whenever the
Committee deems it appropriate to grant Options, notice shall be given to the
Participant stating the number of shares for which Options are granted, the
Option price per share, whether the Options are Incentive Stock Options or
Nonstatutory Stock Options, the extent to which Stock Appreciation Rights are
granted (as provided in Section 10), and the conditions to which the grant and
exercise of the Options are subject. This notice, when duly accepted in writing
by the Participant, shall become a stock option agreement.

(b) The exercise price of shares of Company Stock covered by an Option shall be
not less than 100% of the Fair Market Value of such shares on the Date of Grant.

(c) Options may be exercised in whole or in part at such times as may be
specified by the Committee in the Participant's stock option agreement; provided
that no Option may be exercised after the expiration of ten (10) years from the
Date of Grant and provided that the exercise provisions for Incentive Stock
Options shall in all events not be more liberal than the following provisions:

(i) No Incentive Stock Option may be exercised after the first to occur of (x)
ten years from the Date of Grant, (y) three months following the date of the
Participant's retirement or termination of employment with all Employers for
reasons other than Disability or death, or (z) one year following the date of
the Participant's termination of employment on account of Disability or death.

(ii) An Incentive Stock Option by its terms, shall be exercisable in any
calendar year only to the extent that the aggregate Fair Market Value
(determined at the Date of Grant) of the Company Stock with respect to which
Incentive Stock Options are exercisable for the first time during the calendar
year does not exceed $100,000 (the ''Limitation Amount''). Incentive Stock
Options granted under the Plan and all other plans of any Employer shall be
aggregated for purposes of determining whether the Limitation Amount has been
exceeded. The Committee granting the Option may impose such conditions as it
deems appropriate on an Incentive Stock Option to ensure that the foregoing
requirement is met. If Incentive Stock Options that first become exercisable in
a calendar year exceed the Limitation Amount, the excess Options will be treated
as Nonstatutory Stock Options to the extent permitted by law.

(d) Notwithstanding anything in the Plan to the contrary, the Committee may
permit a Participant who has received a Nonstatutory Stock Option to make an
irrevocable election to defer any and all shares of Company Stock received
through exercise of the Nonstatutory Stock Option pursuant to the Dominion
Resources, Inc. Deferred Compensation Plan (the "Deferred Compensation Plan").
The deferral election must: (i) be made at least six months prior to the
exercise of the Nonstatutory Stock Option, (ii) be made on a form provided by
the Committee, and (iii) indicate the number of shares of Company Stock the
Participant wishes to defer. Payment of the exercise price of deferred Company
Stock must be made by delivery of Mature Shares. Upon such election the
subsequent exercise of a Nonstatutory Stock Option, the Company may deliver the
shares of Company Stock covered by the exercised Nonstatutory Stock Option to
the trust established pursuant to the Deferred Compensation Plan or may deliver
the shares at the time of payment provided under the Deferred Compensation Plan.
The time and form of payment of the deferred Company Stock to a Participant
shall be governed by the Deferred Compensation Plan.

10. Stock Appreciation Rights.

(a) Whenever the Committee deems it appropriate, Stock Appreciation Rights may
be granted in connection with all or any part of an Option to a Participant or
in a separate Incentive Award.

(b) The following provisions apply to all Stock Appreciation Rights that are
granted in connection with Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to surrender to the Employer
unexercised that portion of the underlying Option relating to the same number of
shares of Company Stock as is covered by the Stock Appreciation Rights (or the
portion of the Stock Appreciation Rights so exercised) and to receive in
exchange from the Employer an amount equal to the excess of (x) the Fair Market
Value on the date of exercise of the Company Stock covered by the surrendered
portion of the underlying Option over (y) the exercise price of the Company
Stock covered by the surrendered portion of the underlying Option. The Committee
may limit the amount that the Participant will be entitled to receive upon
exercise of Stock Appreciation Rights.

(ii) Upon the exercise of a Stock Appreciation Right and surrender of the
related portion of the underlying Option, the Option, to the extent surrendered,
shall not thereafter be exercisable.

(iii) Subject to any further conditions upon exercise imposed by the Board, a
Stock Appreciation Right shall be exercisable only to the extent that the
related Option is exercisable and a Stock Appreciation Right shall expire no
later than the date on which the related Option expires.

(iv) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the exercise price of the Company Stock covered by the underlying
Option.

(c) The following provisions apply to all Stock Appreciation Rights that are not
granted in connection with Options:

(i) Stock Appreciation Rights shall entitle the Participant, upon exercise of
all or any part of the Stock Appreciation Rights, to receive in exchange from
the Employer an amount equal to the excess of (x) the Fair Market Value on the
date of exercise of the Company Stock covered by the surrendered Stock
Appreciation Right over (y) the price of the Company Stock on the Date of Grant
of the Stock Appreciation Right. The Committee may limit the amount that the
Participant will be entitled to receive upon exercise of Stock Appreciation
Rights.

(ii) A Stock Appreciation Right may only be exercised at a time when the Fair
Market Value of the Company Stock covered by the Stock Appreciation Right
exceeds the Fair Market Value of the Company Stock on the Date of Grant of the
Stock Appreciation Right.

(d) The manner in which the Employer's obligation arising upon the exercise of a
Stock Appreciation Right shall be paid shall be determined by the Committee and
shall be set forth in the Incentive Award. The Incentive Award may provide for
payment in Company Stock or cash, or a fixed combination of Company Stock or
cash, or the Committee may reserve the right to determine the manner of payment
at the time the Stock Appreciation Right is exercised. Shares of Company Stock
issued upon the exercise of a Stock Appreciation Right shall be valued at their
Fair Market Value on the date of exercise.

11. Method of Exercise of Options and Stock Appreciation Rights.

(a) Options and Stock Appreciation Rights may be exercised by the Participant
giving written notice of the exercise to the Employer, stating the number of
shares the Participant has elected to purchase under the Option or the number of
Stock Appreciation Rights the Participant has elected to exercise. In the case
of the purchase of shares under an Option, such notice shall be effective only
if accompanied by the exercise price in full in cash; provided, however, that if
the terms of an Option so permit, the Participant may (i) deliver Mature Shares
(valued at their Fair Market Value) in satisfaction of all or any part of the
exercise price, (ii) cause to be withheld from the Option shares, shares of
Company Stock (valued at their Fair Market Value) in satisfaction of all or any
part of the exercise price, or (iii) deliver a properly executed exercise notice
together with irrevocable instructions to a broker to deliver promptly to the
Employer, from the sale or loan proceeds with respect to the sale of Company
Stock or a loan secured by Company Stock, the amount necessary to pay the
exercise price and, if required by the terms of the Option, Applicable
Withholding Taxes.

(b) DRI may place on any certificate representing Company Stock issued upon the
exercise of an Option or a Stock Appreciation Right any legend deemed desirable
by the DRI's counsel to comply with federal or state securities laws, and DRI
may require a customary written indication of the Participant's investment
intent. Until the Participant has made any required payment, including any
Applicable Withholding Taxes, and has had issued a certificate for the shares of
Company Stock acquired, he or she shall possess no shareholder rights with
respect to the shares.

(c) Each Participant shall agree as a condition of the exercise of an Option or
a Stock Appreciation Right, to pay to the Employer, or make arrangements
satisfactory to the Employer regarding the payment to the Employer of,
Applicable Withholding Taxes. Until such amount has been paid or arrangements
satisfactory to the Employer have been made, no stock certificate shall be
issued upon the exercise of an Option or cash paid upon the exercise of a Stock
Appreciation Right.

(d) As an alternative to making a cash payment to the Employer to satisfy
Applicable Withholding Taxes, if the Option or Stock Appreciation Rights
agreement so provides, the Participant may elect to (i) to deliver Mature Shares
(valued at their Fair Market Value) or (ii) to have the Employer retain that
number of shares of Company Stock (valued at their Fair Market Value) that would
satisfy all or a specified portion of the Applicable Withholding Taxes.

12. Transferability of Options and Stock Appreciation Rights. Nonstatutory Stock
Options and Stock Appreciation Rights may be transferable by a Participant and
exercisable by a person other than the Participant, but only to the extent
specifically provided in the Incentive Award. Incentive Stock Options, by their
terms, shall not be transferable except by will or by the laws of descent and
distribution and shall be exercisable, during the Participant's lifetime, only
by the Participant.

13. Effective Date of the Plan. The effective date of the Plan is January 1,
1997. The Plan shall be submitted to the shareholders of the DRI for approval.
Until (i) the Plan has been approved by DRI's shareholders, and (ii) the
requirements of any applicable Federal or State securities laws have been met,
no Restricted Stock or Goal-Based Stock shall be awarded that is not contingent
on these events and no Option or Stock Appreciation Right granted shall be
exercisable.

14. Termination, Modification, Change. If not sooner terminated by the DRI
Board, this Plan shall terminate at the close of business on December 31, 2006.
No Incentive Awards shall be made under the Plan after its termination. The DRI
Board may amend or terminate the Plan in such respects as it shall deem
advisable; provided that, if and to the extent required by the Code, no change
shall be made that increases the total number of shares of Company Stock
reserved for issuance pursuant to Incentive Awards granted under the Plan
(except pursuant to Section 15), materially modifies the requirements as to
eligibility for participation in the Plan, or materially increases the benefits
accruing to Participants under the Plan, unless such change is authorized by the
shareholders of DRI. Notwithstanding the foregoing, the DRI Board may
unilaterally amend the Plan and Incentive Awards with respect to Participants as
it deems appropriate to ensure compliance with Rule 16b-3 and to cause Incentive
Stock Options to meet the requirements of the Code and regulations thereunder.
Except as provided in the preceding sentence, a termination or amendment of the
Plan shall not, without the consent of the Participant, adversely affect a
Participant's rights under an Incentive Award previously granted to him or her.

15. Change in Capital Structure.

(a) In the event of a stock dividend, stock split or combination of shares,
recapitalization or merger in which DRI is the surviving corporation or other
change in DRI's capital stock (including, but not limited to, the creation or
issuance to shareholders generally of rights, options or warrants for the
purchase of common stock or preferred stock of DRI), the number and kind of
shares of stock or securities of DRI to be subject to the Plan and to Options
then outstanding or to be granted thereunder, the maximum number of shares or
securities which may be delivered under the Plan, the maximum number of shares
or securities that can be granted to an individual Participant under Section 4,
the exercise price, the terms of Incentive Awards and other relevant provisions
shall be appropriately adjusted by the Committee, whose determination shall be
binding on all persons. If the adjustment would produce fractional shares with
respect to any unexercised Option, the Committee may adjust appropriately the
number of shares covered by the Option so as to eliminate the fractional shares.

(b) If DRI is a party to a consolidation or a merger in which DRI is not the
surviving corporation, a transaction that results in the acquisition of
substantially all of DRI's outstanding stock by a single person or entity, or a
sale or transfer of substantially all of DRI's assets or if a Change of Control
as defined in Section 2(c)(i) or (ii) otherwise occurs (a "Corporate Event"),
then

(i) Except as provided in (ii) below, the Committee may take such actions with
respect to outstanding Incentive Awards as the Committee deems appropriate.

(ii) For all Options that are outstanding at the time of a Corporate Event, the
Committee shall ensure that Participants will receive with respect to those
Options a value per Option that is determined by using one of the generally
recognized option pricing models (each of which take into account the difference
between the option exercise price and the market price of the stock, if any,
plus other factors and assumptions which in combination produce an option
value), including, but not limited to, the Black-Scholes or the Roll, Geske &
Whaley formulae for option valuation, that is the most favorable to Participants
in the aggregate. Within the option valuation models, the Committee will use the
acquisition price of DRI stock as the measure of its market price (if the
Corporate Event involves the acquisition of DRI stock), and will utilize any
other reasonable factors and assumptions, including assumptions regarding stock
volatility, risk free interest rates and dividend yield that, taken together,
produce the largest value for each Option.

The payments under this Section may be made in the form of cash or in DRI stock
or of another publicly traded entity involved in the Corporate Event.

(c) Notwithstanding anything in the Plan to the contrary, the Committee may take
the foregoing actions without the consent of any Participant, and the
Committee's determination shall be conclusive and binding on all persons for all
purposes.

16. Administration of the Plan.

(a) Subject to the provisions of Section 16(b), the Plan shall be administered
by the Committee. The Committee shall have general authority to impose any
limitation or condition upon an Incentive Award the Committee deems appropriate
to achieve the objectives of the Incentive Award and the Plan and, without
limitation and in addition to powers set forth elsewhere in the Plan, shall have
the power and complete discretion to determine:

(i) which eligible employees shall receive Incentive Awards and the nature of
each Incentive Award, (ii) the terms and conditions of any Performance Grant,
(iii) whether all or any part of an Incentive Award shall be accelerated upon a
Change of Control, (iv) the number of shares of Company Stock to be covered by
each Incentive Award, (v) whether Options shall be Incentive Stock Options or
Nonstatutory Stock Options, (vi) when, whether and to what extent Stock
Appreciation Rights shall be granted, (vii) the time or times when an Incentive
Award shall be granted, (viii) whether an Incentive Award shall become vested
over a period of time and when it shall be fully vested, (ix) when Options and
Stock Appreciation Rights may be exercised, (x) whether a Disability exists,
(xi) the manner in which payment will be made upon the exercise of Options or
Stock Appreciation Rights, (xii) conditions relating to the length of time
before disposition of Company Stock received upon the exercise of Options or
Stock Appreciation Rights is permitted, (xiii) whether to authorize a
Participant (A) to deliver Mature Shares to satisfy Applicable Withholding Taxes
or (B) to have the Employer withhold from the shares to be issued upon the
exercise of a Nonstatutory Stock Option or Stock Appreciation Right the number
of shares necessary to satisfy Applicable Withholding Taxes, (xiv) the terms and
conditions applicable to Restricted Stock awards, (xv) the terms and conditions
on which restrictions upon Restricted Stock shall lapse, (xvi) whether to
accelerate the time at which any or all restrictions with respect to Restricted
Stock will lapse or be removed, (xvii) the terms and conditions applicable to
Goal-Based Stock awards, (xviii) notice provisions relating to the sale of
Company Stock acquired under the Plan, (xix) the extent to which information
shall be provided to Participants about available tax elections, and (xx) any
additional requirements relating to Incentive Awards that the Committee deems
appropriate. Notwithstanding the foregoing, no ''tandem stock options'' (where
two stock options are issued together and the exercise of one option affects the
right to exercise the other option) may be issued in connection with Incentive
Stock Options. The Committee shall have the power to amend the terms of
previously granted Incentive Awards that were granted by that Committee so long
as the terms as amended are consistent with the terms of the Plan and provided
that the consent of the Participant is obtained with respect to any amendment
that would be detrimental to him or her, except that such consent will not be
required if such amendment is for the purpose of complying with Rule 16b-3 or
any requirement of the Code applicable to the Incentive Award.

(b) All grants of Incentive Awards made or approved by the Committee shall be
submitted to the DRI Board for such consideration as the DRI Board deems
appropriate.

(c) The Committee may adopt rules and regulations for carrying out the Plan with
respect to Participants. The interpretation and construction of any provision of
the Plan by the Committee shall be final and conclusive as to any Participant.
The Committee may consult with counsel, who may be counsel to the Employer, and
shall not incur any liability for any action taken in good faith in reliance
upon the advice of counsel.

(d) A majority of the members of the Committee shall constitute a quorum, and
all actions of the Committee shall be taken by a majority of the members
present. Any action may be taken by a written instrument signed by all of the
members, and any action so taken shall be fully effective as if it had been
taken at a meeting.

17. Notice. All notices and other communications required or permitted to be
given under this Plan shall be in writing and shall be deemed to have been duly
given if delivered personally or mailed first class, postage prepaid, as follows
(a) if to DRI-at the principal business address of DRI to the attention of the
Corporate Secretary of DRI; and (b) if to any Participant-at the last address of
the Participant known to the sender at the time the notice or other
communication is sent.

18. Interpretation. The terms of this Plan are subject to all present and future
regulations and rulings of the Secretary of the Treasury of the United States or
his or her delegate relating to the qualification of Incentive Stock Options
under the Code. If any provision of the Plan conflicts with any such regulation
or ruling, then that provision of the Plan shall be void and of no effect. The
terms of this Plan shall be governed by the laws of the Commonwealth of
Virginia.

19. Grants To Outside Directors. In addition to the Awards otherwise provided
under the Plan, the Plan also permits the award of Nonstatutory Stock Options
and Restricted Stock to directors on the DRI Board or the board of any Dominion
Company if such directors are not employees of DRI or a Dominion Company
("Outside Directors"). The DRI Board shall have the power and complete
discretion to select Outside Directors of DRI or any Dominion Company to receive
Awards. The DRI Board shall have the complete discretion, under provisions
consistent with Section 12 as to Participants, to determine the terms and
conditions, the nature of the award and the number of shares to be allocated as
part of each Award for each Outside Director of DRI or a Dominion Company. The
grant of an Award shall not obligate DRI or any Dominion Company to make further
grants to the Outside Director at any time thereafter or to retain any person as
a director for any period of time.

 

 

 

 

 

 

 